Exhibit 10(pp)


May 31, 2006




PERSONAL and CONFIDENTIAL


Mr. William H. Spence
114 Woodridge Drive
Kennett Square, Pennsylvania 19348




Dear Bill:


We are delighted with the prospect of your joining PPL Corporation (PPL). On
behalf of PPL, I would like to present our formal offer to you to join us as
Executive Vice President & Chief Operating Officer, reporting directly to Jim
Miller. As you know, Jim is currently President & COO and is expected to become
Chairman, President and CEO upon Bill Hecht’s retirement later this year.


You will be Executive Vice President and Chief Operating Officer of PPL
Corporation and an officer and employee of PPL Services Corporation, as well as
serve on the boards of a number of our subsidiaries. In addition, you will be a
member of the Corporate Leadership Council (CLC), a group currently comprised of
the CEO, COO, CFO and chief legal officer. Naturally, as an elected officer,
this position is subject to PPL’s Board of Directors’ approval. If you accept
our offer, we will proceed to seek such approval immediately.


We have provided a level of base salary and performance-oriented incentive
programs that will make employment with PPL both challenging and financially
attractive.


Our offer includes a first-year compensation program consisting of an annualized
salary of $525,000 plus incentive compensation.


As an elected officer, you will be eligible for various incentives. Currently,
the annualized value of these incentives includes: (i) a target annual cash
incentive of 75% of your annual salary; (ii) an annual incentive targeted at
120% of your annual salary in the form of restricted stock for performance
achievement based on three year financial and operational goals, and specific,
annual, strategic goals, and (iii) annual stock options valued at 120% of your
annual salary. The total annual incentive target consisting of these three
components is 315% of your annual salary. Awards under these programs are
determined in the first quarter of the year for corporate performance during the
prior year and for newly hired executives are typically pro-rated for time
served.


As part of our offer, we will propose to the Compensation and Corporate
Governance Committee of the Board (C&CGC) that the 2006 annual cash and
long-term incentive (restricted stock unit and stock option) awards, made in
January 2007, be at the full amount for the year and not pro-rated for partial
2006 service. Assuming you start employment July 1, 2006, the incremental value,
over the normal pro-rata award, would be about $826,875, at target or budget
performance. The actual award levels will be based on final 2006 performance.


In addition to the above annual compensation, we will provide a sign-on bonus
with a value of $500,000, which will be paid $200,000 in cash, following your
employment date, and $300,000 in the form of restricted stock units on which the
restrictions will expire in three years. Should your employment be terminated
during the restriction period for reasons other than for cause, we wilI cause
the restrictions to lapse, subject to compliance with any legal requirements. If
you voluntarily leave PPL prior to completion of one full-year of service, you
would be required to return the cash sign-on bonus to PPL. Your signature below
authorizes PPL to deduct any amounts owed from your final paycheck.


The enclosed term-sheet summarizes the components of our offer.


We will also extend to you change in control protection as an officer of PPL.
This protection is provided to key executives under a separate contract and, in
your case, when approved, would provide three times annual salary and cash bonus
plus a gross-up for any excise taxes that may be required under Section 280G of
the Internal Revenue Code. In addition, this contract will also provide a
single-sum payment equal to the value of three additional years of service
credit under PPL’s retirement program and continued access to coverage under the
Company’s group health, life and disability insurance plans for a three-year
period.


If your employment should be terminated within one year for any reason other
than due to a change in control of PPL, and provided it is not for cause, we
will provide you a severance payment equal to two year’s base salary. If your
employment is terminated for reasons other than for cause after your first year
of employment, you will continue to receive your salary for a period of 24
months or until you secure alternative employment, whichever occurs first,
provided you execute a release in a form acceptable to PPL.


You will be eligible for PPL’s other executive benefits including coverage under
the Supplemental Executive Retirement Plan (SERP), the Officers Deferred
Compensation Plan (ODCP) and the Premium Incentive Exchange Program (Exchange
Plan). The SERP provides officers with enhanced retirement benefits upon
retirement after 10 years of service. The ODCP permits deferral of compensation
to allow an executive to manage current income taxes, and the Exchange Plan
allows eligible officers to exchange all or a portion of their annual cash
incentive for PPL restricted stock units - at a 40% premium. The Exchange Plan
is designed to assist executives in accumulating PPL stock in order to comply
with our Executive Equity Ownership Guideline program. In your position, you
would be required to hold three-times your salary in PPL shares by the end of
five years.


As part of our offer, we will provide you with additional service for purposes
of determining your SERP benefit if you retire under the plan; this service will
be used to determine your eligibility for benefits (vesting and retirement
eligibility) as well as used to enhance your benefit. This additional service
will be equal to one year of additional service for each year of completed
service with PPL, pro-rated for partial years. Assuming you retire at age 60 and
have 11 completed years of PPL service at that time, your total retirement
benefit would be about 43% of final average pay (22 years of service times 2% of
final average pay for the first 20 years plus 1.5% for the years over 20). The
PPL retirement benefit will be offset by any defined benefit pension amounts you
have from former employers. The additional pension service will need the
approval of the C&CGC which we will seek promptly.


Finally, you will, of course, also be eligible for PPL’s comprehensive package
of other employee benefit plans including the tax qualified employee pension,
savings/401(k) plan, health benefits, dental, life insurance, and other
benefits. Of interest may be our vacation policy. We assume employees are hired
as of age 22—therefore; you will be eligible for 6 weeks of vacation, prorated
for your first year of hire.


To facilitate your move to the Lehigh Valley, PPL offers generous relocation
benefits, which are managed by SIRVA Relocation. A relocation counselor will be
assigned to you to provide support throughout the relocation process. Enclosed
is a copy of General Procedure 504 - Relocation Expenses for Management
Employees. If you are unable to complete the move within the one year outlined
in the policy, we will be willing to provide an extension. If you have
questions, regarding the relocation process, please contact John Clipper,
610-774-4152.


In order to continue the employment process, follow these steps:



·  
This offer is valid through June 5, 2006 and we must have your written
acceptance by that date. Please sign the enclosed copy of this letter.

·  
Within the next two (2) working days from receipt of this letter call
800-760-8378, National Drug Screen, Inc. Tell them you are candidate for
employment at PPL and are calling to schedule a pre-employment drug screen. They
will schedule you and provide you with a location and time to go for the
screening. If you experience any problems in scheduling your drug screen call
the PPL Dispensary, 484-634-4028.

·  
On the enclosed copy of this letter, write the date, time and name of the
facility where you made arrangements for your drug screen.

·  
Complete the enclosed PPL Application Form.

·  
Complete the enclosed HR/Payroll Employment Information Form.



By June 5, return the signed letter, including drug screen arrangement
information, completed PPL Application Form, completed HR/Payroll Form, and
completed Fair Credit Reporting Act Form in the enclosed self-addressed
envelope.


Our offer is contingent upon your satisfactory completion of the drug screen,
background reference and security checks. Additionally, on your first day of
employment we will need to complete the government-mandated I-9 form showing
proof of employment eligibility under the Immigration Reform and Control Act of
1986. A list of suitable proofs of identity is enclosed.


We recognize that you would be interested in a long-term relationship with the
Company, and it is certainly our hope and expectation that such a relationship
would develop. Please know, however, that employment at the Company would be on
an “at-will” basis. This means that it is for no defined period of time and can
be terminated by either you or the Company, with or without cause or advance
notice. Of course, as a professional courtesy, we would appreciate advance
notification from you of any intended change in your employment status.
Likewise, we would attempt, where appropriate, to provide reasonable notice of
any intended change in your status.


Please feel free to call me at any time, at 610-774-4536 if you have any
questions. We are looking forward to your joining us as a key member of the
management team responsible for guiding PPL toward a successful future.


Sincerely,
 
 
Ronald Schwarz
Enclosures


Please sign below to accept this proposal:


 
Signed: __________________________ Date: ______________________




DATE OF DRUG SCREEN
FACILITY COMPLETING DRUG SCREEN
   






--------------------------------------------------------------------------------


 


William H. Spence
PPL Offer
                   
Illustrative Compensation Term Sheet
                             
I.
 
Cash Compensation:
                                     
Annual Base Salary:
       
$525,000
       
Annual Cash Incentive @ 75% Target*:
   
$393,750
                         
Annual Total Cash at Target:
     
$918,750
                       
II.
 
Annual Restricted Stock @ 120%Target*:
   
$630,000
       
Grant (3-year restriction) Value
                               
III.
 
Annual Stock Option Value @ 120% Target*:
   
$630,000
                           
Annual Total Direct Compensation at Target:
   
$2,178,750
                     
I
IV.
 
Special Consideration Values:
                                 
  
·  Sign on:
       
$500,000
       
$200,000 in cash
                 
$300,000 in restricted stock units (3-year restriction)
                               
  
·  2006 Annual Cash Incentive:
     
$196,875
       
Value of full-year award over pro-rata award;
             
(assuming July 1 start date)
                               
  
·  2006 Long-term Incentive:
     
$630,000
       
Value of full-year award over pro-rata award;
             
50% restricted stock units (3-year restriction)
           
50% stock options
           
(assuming July 1 start date)
                           
  
 ·  Additional service for purposes of determining PPL retirement benefits.
                       
Offer Grand Total Value
       
$3,505,625**
                     

 
V.
 
Other:
               
  
·  Executive Financial Planning
             
  
·  Matching (100% on 3%) Savings/401(k) Plan
         
  
·  Pension Plans - Qualified and Supplemental
           
  
·  Six Weeks Vacation
           
  
·  Health/Dental/Life Coverage
           
  
·  Company-paid Sickness, Short-term and Long-term Disability
     
  
·  Vision Care
           
  
·  Prescription Drug Coverage
             
·  Retiree Medical and Life Insurance
                             
*
 
This illustration is based on a full year of plan participation; partial year
participation will be determined in accordance with the employment offer letter.
Incentive awards for 2006 performance period are made in 2007 are for 2006
performance.
                   
**
 
Excluding the value of additional retirement service.
         
